                Case 18-12491-CSS            Doc 2312     Filed 03/22/21     Page 1 of 1


First Name Last Name   Email                         Party Representing
                                                                  Firm Name
Stuart     Brown       stuart.brown@dlapiper.com     Trust
Matthew Sarna          matthew.sarna@us.dlapiper.com Liquidating Trustee
                                                                  DLA Piper
                                                                         Robert
                                                                            LLP (US)
                                                                                 Michaelson
Lucas      Hammond     lhammonds@sillscummis.com     Liquidating Trustee
Mary       Rose        mrose@buchalter.com           KPC PromiseBuchalter
                                                                   Healthcare, LLC
Colin      Robinson    crobinson@pszjlaw.com         Liquidating Trustee
                                                                  Pachulski Stang Ziehl & Jones LLP
Uday       Gorrepati   uday.gorrepati@gmail.com      N/A (ABI Project)
Greg       Kopacz      gkopacz@sillscummis.com       Liquidating Trustee
Dr. Eugene Allen       drallen@dusktodawnurgentcare.com
                                                     Dusk to Dawn Urgent Care
